66 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lonnie B. DAVIS, Plaintiff-Appellant,v.Susan WINCHESTER and John Barber, Defendants-Appellees.
No. 95-6045.
United States Court of Appeals, Tenth Circuit.
Sept. 1, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Lonnie B. Davis appeals from the grant of summary judgment in favor of defendants on his civil rights action.  We grant his motion to proceed in forma pauperis and affirm.


3
Mr. Davis brought this action against the nurse supervisor and kitchen supervisor at the correctional facility where he is incarcerated.  He alleges that they violated the Eight Amendment and denied him due process when he was removed from his bland diet because he purchased prohibited items from the commissary.  We have carefully reviewed Mr. Davis's contentions in light of the record, and we are not persuaded that the district court erred.  We AFFIRM the district court for substantially the reasons set out in the magistrate judge's Report and Recommendation, which the district court adopted.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470